Case 1:16-cr-00838-DLC Document 74 Filed 10/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

 

 

 

ee ee i x
UNITED STATES OF AMERICA, : L6CRO838-02 (DLC)

-V- : __ ORDER
LAZARO MANUEL MARTINEZ-ALONZO, USDC SUNY

: DOCUMENT
Defendant. : ELECTRONICALLY FILED
DENISE COTE, District Judge: ° DOC #
, Distric udge:
3 DATE FILED: _}0[2- 2020

A status conference on the violation of supervised Yelease
was previously scheduled for 10:00 a.m. on November 13, 2020.

It is hereby

 

ORDERED that the time of the November 13 conference is

rescheduled for 3 p.m.

An in-court proceeding may be available to the defendant.

Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following

two questions by November 5, 2020:

1) If both an in-court and videoconference proceeding are
available, does the defendant prefer the conference to
be an in-court proceeding in Courtroom 18B, 500 Pearl
Street, or through videoconference technology via
Skype for Business?

2) If an in-court proceeding is unavailable, does the
defendant consent to a videoconference proceeding?

pha Mle

DEN ISH COTE
United Stdtes District Judge

Dated: New York, New York
October 29, 2020

 
